UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AHMADOU SANKARA,

                                 Plaintiff,
                                                                  19-CV-11409 (CM)
                     -against-
                                                                        ORDER
ROBERT S. DEAN; JAN HOTH,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On April 10, 2019, the Court denied Plaintiff’s motion

seeking leave to proceed in forma pauperis on appeal. On April 23, 2019, Plaintiff filed a letter

challenging the April 10, 2019 order.

       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 60(b) for

relief from a judgment or order. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006); see also Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude

afforded to pro se litigants takes a variety of forms, including liberal construction of papers,

“relaxation of the limitations on the amendment of pleadings,” leniency in the enforcement of

other procedural rules, and “deliberate, continuing efforts to ensure that a pro se litigant

understands what is required of him”) (citations omitted). After reviewing the arguments in

Plaintiff’s submission, the Court denies the motion.

                                              DISCUSSION

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order for the

following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; . . . (3) fraud (whether
       previously called intrinsic or extrinsic), misrepresentation, or other misconduct of
       an opposing party; . . . or (6) any other reason justifying relief.
Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the

first five clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses

is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating that

extraordinary circumstances exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann

v. United States, 340 U.S. 193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF No. 10) is denied.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s case in this Court under Docket No. 19-CV-11409 is closed. The Court will

only accept for filing documents that are directed to the Second Circuit Court of Appeals. If

Plaintiff files other documents that are frivolous or meritless, the Court will direct Plaintiff to

show cause why Plaintiff should not be barred from filing further documents in this action.
                                                   2
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   April 25, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 3
